



EXHIBIT 10.1
PERFORMANCE SHARE AWARD
AGREEMENT




THIS PERFORMANCE SHARE AWARD AGREEMENT (this "Agreement") is entered into
effective as of __________, 20__ (the "Grant Date"), by CRAFT BREW ALLIANCE,
INC., a Washington corporation (the "Company"), and
_____________________________ (the "Participant").
RECITALS
A.    The Company has adopted the 2014 Stock Incentive Plan (the "Plan").
Capitalized terms that are used but not defined in this Agreement will have the
meanings given those terms in the Plan.
B.    The Committee has designated the Participant to receive an Award of
Performance Units (referred to in this Agreement as Performance Shares) under
the Plan.
NOW, THEREFORE, the Company and the Participant agree as follows:
1.Performance Share Award. The Company grants to the Participant an Award (the
"Award") in a target amount of ______ shares of Common Stock (the "Performance
Shares") for the period beginning on the Grant Date and ending on March 31, 20__
(the "Performance Period"). The actual number of Performance Shares that will be
issued to the Participant pursuant to this Agreement will be determined as
described in Section 2 below, based on the actual results of the Company for the
three fiscal years ending December 31, 20__ (the "Measurement Period"). The
Award is subject to all of the provisions of the Plan and the terms and
conditions specified in this Agreement.
2.Performance Goals.
a.The Performance Shares earned pursuant to the Award will vest on the last day
of the Performance Period specified above (the "Vesting Date"), subject to the
written certification by the Committee of the achievement of the performance
goals set forth on Exhibit A (the "Performance Goals") and the Participant's
continued employment through the Vesting Date. The number of Performance Shares,
if any, that may be earned based on achievement of the Performance Goals will be
as set forth below, subject to the terms and conditions as set forth in
Section 2.b for performance above or below 100% of the respective Performance
Goal.
Percentage of Award Earned Relative to Each Performance Goal:
Performance Goal
% of Award Earned
Net Sales CAGR
50%
EBITDA Margin
50%



b.The number of Performance Shares to be vested and issued pursuant to the Award
will be determined on a sliding scale ranging from 50% to 150% of the target
amount specified in Section 1 above, based on the level of achievement between
the threshold and maximum levels set forth in Exhibit A and as further described
in this Section 2.b.
i.If achievement of a given Performance Goal is below the applicable threshold
level, no Performance Shares will vest with respect to that goal.
ii.If a given Performance Goal exceeds the applicable threshold level, the
number of Performance Shares to be vested and issued with respect to such
Performance Goal will be calculated on a sliding scale as set forth in Exhibit
A.





--------------------------------------------------------------------------------





iii.In no event will the total number of Performance Shares issued under the
Award exceed 150% of the target amount specified in Section 1 above.
3.Settlement of Award. The Award will be settled on a settlement date selected
by the Committee as soon as practicable after the end of the Performance Period,
and in no event later than 30 days following the Vesting Date, by the delivery
to the Participant of an unrestricted certificate for all the Performance Shares
vested under this Agreement.
4.Other Documents. The Participant will be required to furnish to the Company
such other documents or representations as the Company may require to assure
compliance with applicable laws and regulations as a condition of the Company's
obligation to issue any Performance Shares.
5.Forfeiture. Except to the extent otherwise determined by the Committee in its
sole discretion pursuant to the provisions of Section 5.5(f) of the Plan, the
Participant's rights in all Performance Shares subject to this Agreement that
have not vested will be forfeited, and the Award will be canceled and the
Participant will not receive any Performance Shares or other payment with
respect to the Award, upon termination of the Participant's employment (or
business relationship) with the Company and its Affiliates for any reason prior
to the Vesting Date. On the Vesting Date, any Performance Shares subject to the
Award that have not vested will be forfeited.
6.Clawback/Recovery. Any compensation paid to the Participant under this Award
is subject to recoupment in accordance with any clawback policy of the Company
in effect from time to time, including any such policy adopted after the date of
this Agreement, as well as any similar requirement of applicable law, including
without limitation the Dodd-Frank Wall Street Reform and Consumer Protection Act
and the Sarbanes-Oxley Act of 2002, and rules adopted by a governmental agency
or applicable securities exchange under any such law. The Participant agrees to
promptly repay or return any such compensation as directed by the Company under
any such clawback policy or requirement, including the value received from a
disposition of Shares acquired pursuant to this Award.
7.Capitalization Adjustments. Capitalization adjustments to the Performance
Shares, if any, will be made as required by Section 12.2 of the Plan.
8.Rights as Shareholder. Prior to the issuance of Performance Shares in
settlement of the Award, the Participant will have no rights as a shareholder of
the Company with respect to the Award or the Performance Shares.
9.Tax Withholding and Reimbursement. Participant must satisfy all federal, state
and local tax withholding obligations relating to the settlement of the Award.
The Participant may, by written notice to the Company which complies with any
applicable timing restrictions imposed pursuant to Rule 16b-3 under the Exchange
Act, elect to have withholding taxes satisfied by withholding shares from the
shares of Common Stock otherwise issuable to the Participant in settlement of
the Award; provided that the Committee may rescind this right by notice to the
Participant not less than three months prior to the Vesting Date. In no event
will the amount withheld exceed the minimum amount of tax required to be
withheld by law in connection with settlement of the Award. To the extent
Participant does not otherwise satisfy such withholding obligations, the Company
is authorized to require the Participant to remit to the Company, or to withhold
from the Participant's other compensation, any withholding and payroll taxes
imposed on the Company in connection with or with respect to the settlement of
the Award.
10.Entire Agreement; Amendments; Binding Effect. This Agreement, together with
the Plan, constitutes the entire agreement and understanding between the Company
and the Participant regarding the subject matter hereof. Except as permitted by
the Plan, no amendment of the Award or this Agreement, or waiver of any
provision of this Agreement or the Plan, shall be valid unless in writing and
duly executed by the Company and the Participant. The failure of any party to
enforce any of that party's rights against the other party for breach of any of
the terms of this Agreement or the Plan shall not be construed as a waiver of
such rights as to any continued or subsequent breach. This Agreement shall be
binding upon the Participant and his or her heirs, successors and assigns.





--------------------------------------------------------------------------------





11.Code Section 409A. This Agreement is intended to be exempt from the
requirements of Code Section 409A by reason of all payments under this Agreement
being "short-term deferrals" within the meaning of Treas. Reg. § 1.409A-1(b)(4).
All provisions of this Agreement shall be interpreted in a manner consistent
with preserving this exemption.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
"Company"                    CRAFT BREW ALLIANCE, INC.


By                     
                     [Name]
                     [Title]
"Participant"                                        





